Exhibit 10.8

MINERAL EXPLORATION AND OPTION AGREEMENT


(Final  1/29/10)




THIS MINERAL EXPLORATION  and OPTION AGREEMENT (the “Agreement”), dated this
_____ day of _________, 2010 between Limestone Resources, L.L.C., an Arizona
Limited Liability Company, (herein called “Limestone”), Eagle Hill Arizona
Uranium, L.L.C., an Arizona limited liability company (herein called “Eagle Hill
LLC”) , (herein collectively called “Permittees”), Snowdon Resources
Corporation, a Nevada corporation (herein called “Snowdon”) and Quaterra Alaska,
Inc., an Alaska corporation authorized to do business in Arizona, (herein called
“Quaterra”).




Recitals


1.           Eagle Hill LLC, Eagle Hill Exploration Corporation (the sole member
of Eagle Hill LLC and referred to herein as “Eagle Hill Corp”) and Snowdon are
parties to an unrecorded Agreement and Mutual Release dated June 20, 2009 (filed
by Snowdon Form 8-K in the U.S. Securities and Exchange Commission on July 24,
2009) the “Snowdon Agreement”).


2.           In the Snowdon Agreement, Snowdon agreed to cancel a $20,260 debt
owed by Eagle Hill Corp to Snowdon, and Eagle Hill Corp and Eagle Hill LLC
agreed to assign to Snowdon Arizona State Mineral Exploration Permit (“MEP”)
Nos. 08-111148, 08-111081, 08-111685, 08-111686 and 08-111687 reserving to Eagle
Hill Corp a 1% net smelter return royalty for mineral production from lands
subject to the aforesaid MEP’s with a maximum payment of $400,000.00.


3.           Snowdon and Eagle Hill LLC allowed MEP 08-111081 to expire without
renewal and Limestone was issued MEP 08-114280 applying to the same state lands
as were subject to MEP 08-111081 (the “Limestone Permit”).


4.     Snowdon has agreed to pay to Eagle Hill Corp the 1% net smelter return
royalty from the royalty that Snowdon receives from Quaterra as provided for
herein for production from the lands included in MEP Nos. 08-111148, 08-111685,
08-111686 and 08-111687 (the “Eagle Hill LLC Permits”) and including production
from the lands included in the Limestone Permit.  The Limestone Permit and the
Eagle Hill LLC Permits are referred to herein collectively as the “Exploration
Permits”.


5.   From the royalty that Snowdon receives from Quaterra as provided for herein
for production from the lands included in any or all of the Exploration Permits,
minus the 1% net smelter return royalty that Snowdon pays to Eagle Hill Corp,
Snowdon has agreed to pay to Limestone 20% of that remainder received by
Snowdon.


6.           In the Snowdon Agreement, Eagle Hill LLC, Eagle Hill Corp and
Snowdon have agreed that the royalty payments recited in Recital 4 herein
terminate when the total royalty payments made to Eagle Hill Corp have reached
the cumulative total amount of $400,000.00.


7.           The lands subject to the Limestone Permit and the Eagle Hill LLC
Permits are referred to herein collectively as the “Permitted Property” and
described in Exhibit A hereto.


8.           Quaterra desires to explore the state lands that are subject to the
Limestone Permit and the Eagle Hill LLC Permits and, contingent upon the results
of such exploration and in its sole discretion, to receive an assignment of some
or all of the Exploration Permits from Limestone and/or Eagle Hill LLC as set
forth herein.


Accordingly, in consideration of the premises and of other valuable
consideration, the receipt and adequacy of which are acknowledged by the
Parties, the Parties hereto hereby agree as follows:
 

 
 
 
 
 
1.           Grant.


Permittees and Snowdon hereby grant unto Quaterra the exclusive right to conduct
exploration of the Permitted Property and the option to receive an assignment of
any or all of the Exploration Permits, together with the right to exercise all
rights thereunder.  Permittees and Snowdon further grant unto Quaterra the
exclusive right to assign this Agreement and any mineral lease or leases
obtained, including any portion or portions of the Permitted Property, provided
that any assignee shall agree in writing to comply with all terms of this
Agreement and with the Exploration Permits.   It is specifically understood that
this Agreement is not an assignment of the Exploration Permits and that any such
assignment would require the approval of the Arizona State Land
Commissioner.  Permittees and Snowdon further grant to Quaterra the exclusive
option to receive an assignment of some or all of the Exploration Permits
pursuant to Section 7 hereof.


2.           Term.


Unless sooner terminated under the termination provisions herein, the term of
this Agreement shall be for a term ending one (1) year (365 days) after the
Effective Date (the “Termination Date”).


3.           Rights and Obligations of Quaterra.


a.           Exploration and Option Period.


Quaterra shall be allowed the exclusive privilege of exercising exploration
rights on the Permitted Property for a period of one (1) year after the
Effective Date.   Quaterra shall have the right to terminate this Agreement as
to any or all of the Exploration Permits at any time on or before the
Termination Date by giving written notice to Permittees and Snowdon as provided
in Sections 8 and 9 hereof.   If Quaterra does not give such notice, Quaterra
will be deemed to have exercised its option to receive the assignments of the
Exploration Permits.


b.           Payment of Rentals and Performance of Exploration Requirements.


During the term of this Agreement, Quaterra shall pay to the Arizona State Land
Department the rentals required by A.R.S. §§ 27-251 and 27-253 and shall perform
the exploration work (or make payments in lieu thereof) required by A.R.S. §
27-252(A)(5), which come due prior to one hundred twenty (120) days before the
Termination Date; provided, however, that Quaterra shall not be obligated to pay
such rentals or perform such exploration work (or make payments in lieu thereof)
for any Exploration Permit for which this Agreement is terminated prior to one
hundred twenty (120) days before the Termination Date.
 
c.           Mineral Lease Application.


After Quaterra exercises, or is deemed to exercise, the option for the
assignment to Quaterra of any or all of the Exploration Permits, Quaterra shall
have the right to apply to the State Land Department for a Mineral Lease or
Mineral Leases pursuant to A.R.S. § 27-254.


d.           Royalty Payments to Snowdon.


For minerals that Quaterra produces from the lands included in the Exploration
Permits, Quaterra shall pay to Snowdon a royalty in the amount equal to
twenty-five percent  (25%) of the amount of the royalty that Quaterra pays to
the State of Arizona for such production.  The royalty to be paid by Quaterra to
Snowdon hereunder shall be due and payable within thirty (30) days after
Quaterra pays the royalty to the State.   Such royalty payments made by Quaterra
to Snowdon are the total royalty payments that Quaterra is obligated to pay to
Snowdon, Eagle Hill LLC and Eagle Hill Corp.


e.           Royalty Payments to Limestone.


From the royalty that Snowdon receives from Quaterra for mineral production from
the lands included in any or all of the Exploration Permits, minus the 1% net
smelter return royalty that Snowdon pays to Eagle Hill Corp, Snowdon agrees to
pay to Limestone 20% of that remainder received by Snowdon.  The royalty to be
paid by Snowdon to Limestone shall be due and payable within thirty (30) days
after Quaterra pays its royalty to Snowdon.


 
 
 
 
f.           Royalty Payments to Eagle Hill Corp.


From the royalty that Quaterra pays to Snowdon for minerals that Quaterra
produces from lands subject to the Eagle Hill LLC Permits, Snowdon shall pay to
Eagle Hill Corp a royalty in the amount of one percent (1%) of net smelter
returns.  The royalty to be paid by Snowdon to Eagle Hill Corp shall be due and
payable within thirty (30) days after Quaterra pays its royalty to Snowdon.
 
 
             g.       Termination of Royalty Payments to Eagle Hill Corp.


The royalty payments to be made by Snowdon to Eagle Hill Corp set forth in
Section 3f above shall terminate when such total payments to Eagle Hill Corp
total Four Hundred Thousand Dollars ($400,000.00), and all obligations of the
Parties under the Snowdon Agreement shall be deemed satisfied.


h.           Payment of Royalty.


All royalty payments made by Quaterra and Snowdon shall be accompanied by the
settlement sheets or a similar statement showing the basis upon which the
payments were computed.  Any adjustments of the royalty payments due shall be
made within thirty (30) days from the completion of any annual audit by the
recipient of such payments, which audit shall be completed for each year on or
before March 1 for the previous calendar year.  The recipients of such payments
may, in their sole discretion and expense, conduct such an annual audit of the
relevant accounts and books relating to such production, but in the event such
party elects not to conduct such an audit by March 1 of any year, then such
party shall have waived its right to dispute the amount of the royalty for that
previous year.  Each Party hereto agrees to treat all information received
hereunder as confidential and not to disclose the same without prior written
permission of the other Parties.


i.           Method of Making Payments.


All payments required hereunder may be mailed or delivered to the addresses set
forth in Section 9 hereof or to any other address as the payee may instruct in
writing.  Upon making royalty payments to Snowdon, Quaterra shall be relieved of
any responsibility for the distribution of payments to Limestone and Eagle Hill
Corp.  The delivery or the deposit in the mail of any payment hereunder on or
before the due date thereof shall be deemed timely payment hereunder.


j.           Fractional Interest.


All payments under this Agreement, unless specified otherwise, are based on the
grants by the Permittees and Snowdon of their respective full undivided rights
and title to the Exploration Permits, and to any Mineral Leases issued for such
Permits, subject to the rights of, and obligations owed to, the State of
Arizona.   If such rights and titles are less than such full interest, all
payments made hereunder shall be paid in the same proportion thereof as the
respective undivided rights and title actually owned by the Permittees and
Snowdon bear to the entire undivided rights and title to such Permits or the
areas included therein.


4.           Inspection and Reports.


Permittees and Snowdon (or their respective agent with authorization in
writing), at their or their respective agents’ risk and expense, may enter upon
the Permitted Property to inspect the same at such times and upon such notice to
Quaterra as shall not, in Quaterra’s reasonable opinion, unreasonably or
unnecessarily interfere with the operations of Quaterra.


5.           Operations.


a.           Conduct of Operations.


All work performed by Quaterra on Permitted Property pursuant to this Agreement
shall be done in a good and workmanlike manner and in compliance with all state
or federal laws and regulations governing such operations.  Quaterra shall
further comply with all the terms and any special conditions imposed by the
State of Arizona under the Exploration Permits or any resulting Mineral
Lease(s).  Any bonds required by the State of Arizona, as well as any
reclamation bonds in addition to those already posted by Permittees, shall be
posted and paid for by Quaterra, except that any bonds required from Permittees
prior to the Effective Date shall remain their own responsibility.  Quaterra
shall be responsible for reclamation and bonding for its operations as required
by a state-approved reclamation plan.


 
 
 
 
b.           Work Commitment.


Quaterra shall be required to spend in work on the Permitted Property or make
the payments in lieu thereof, the amounts required by such Permits.  Quaterra
shall deliver to Permittees and Snowdon copies of exploration data for such
lands consisting of geological maps, drill hole location maps, drill hole data,
and technical data sheets annually.  The Parties receiving such information
agree to treat all such information received hereunder as confidential and not
to disclose the same without prior written permission of Quaterra.


c.           Payment of Taxes.


Quaterra shall pay all taxes levied against its improvements on the land subject
to the Exploration Permits.  If the land subject to the Exploration Permits is
placed into production, Quaterra shall pay all ad valorem taxes assessed against
Quaterra’s interests in the land subject to the Exploration Permits used in
commercial development and shall, in addition, pay all taxes related to
production of minerals from such land.  In no event shall Quaterra be liable for
any taxes levied or measured by income of Permittees or Snowdon , or for taxes
applicable to or levied against or based upon royalty payments made to
Permittees or Snowdon under this Agreement.  Quaterra shall have the right to
contest, in the courts or otherwise, the validity or amount of any taxes or
assessments before it shall be required to pay the same.


6.           Title Matters.


a.           Representations and Warranties.


Permittees and Snowdon represent and warrant to Quaterra that:  (1) their
respective Exploration Permits have been issued, and all obligations there under
have been paid or performed to satisfy the requirements of the State of Arizona
until the Effective Date, and no claim of default has been issued and Permittees
and Snowdon are not aware that any cause for any claim of default exists, (2)
subject to the paramount interest of the State of Arizona, Permittees and
Snowdon are vested with the respective full undivided permitted rights to the
Exploration Permits, and (3) Permittees  and Snowdon have the full right, power
and capacity to enter into this Agreement upon the terms set forth herein and
subject to the requirements of all statutes, regulations and the authority for
the Arizona State Land Department applicable to their respective Exploration
Permits.


b.           Title Documents; Data.


Upon written request of Quaterra at any time during the term hereof, Permittees
and Snowdon shall promptly deliver to Quaterra all abstracts of title to and
copies of all title documents affecting their respective Exploration Permits
that Permittees or Snowdon have in their possession.  If Permittees or Snowdon
are in possession or know the whereabouts of technical data concerning their
respective Exploration Permits, Permittees and Snowdon shall furnish copies of
such materials to Quaterra upon execution of this Agreement.


c.           Title Defects, Defense and Protection.


If (1) in the opinion of counsel retained by Quaterra, Permittees’ or Snowdon’s
rights to their respective Exploration Permits are defective or less than as
represented herein, or (2) rights to such Permits are contested or questioned by
any person, entity or governmental agency and (3) Permittees and Snowdon are
unable or unwilling to promptly correct the defects or alleged defects in such
rights, Quaterra may attempt, to perfect, defend or initiate litigation to
protect such rights.   In that event, Permittees and Snowdon shall take such
actions as are reasonably necessary to assist Quaterra in its efforts to
perfect, defend or protect such title.


d.           Mineral Lease Proceedings.


Upon request of Quaterra at any time or times during the term of this Agreement,
Permittees and Snowdon agree to undertake necessary proceedings to obtain a
mineral lease or leases to any or all portions of the  Permitted
Property.  Quaterra shall pay all fees and costs, prepare all documents and
compile all data and comply in all respects with the applicable law, all at the
expense of Quaterra.  Permittees and Snowdon shall execute any and all documents
required for this purpose and shall cooperate fully with Quaterra in the lease
application proceedings subsequent thereto.  If Permittees or Snowdon begin such
proceedings and this Agreement is terminated while the proceedings are pending,
Quaterra shall have no further obligation with respect thereto except to pay any
unpaid expenses accrued in such proceedings prior to its request to discontinue
or prior to termination, whichever occurs first.


e.           General.


Nothing herein contained and no notice or action that may be taken under this
Section 6, shall limit Quaterra’s right to terminate this Agreement in the
manner herein provided.  Permittees, Snowdon and Quaterra acknowledge and agree
that all rights and obligations under this Agreement are subject to all
statutes, regulations, and authority of the Arizona State Land Department,
applying to the Exploration Permits.


7.           Exercise of Option.


If Quaterra elects to exercise the option hereunder for Limestone or Eagle Hill
LLC or Snowdon to assign their respective Exploration Permits to Quaterra,
Quaterra shall give written notice to Permittees and Snowdon prior to the
termination of this Agreement.   Within twenty-one (21) days after such notice,
or within twenty-one (21) days after Quaterra shall be deemed to have exercised
the option pursuant to Section 3.a. hereof, Permittees, Snowdon and Quaterra
shall execute and file in the Arizona State Land Department the forms of
“Application for Assignment of Lease, Permit or Right-of-Way” for the assignment
of the respective Permits directly from Limestone and/or Eagle Hill LLC to
Quaterra.  Quaterra shall pay the filing fees for said Application.


8.           Termination; Removal of Property; Data.


a.           Termination by Permittees or Snowdon.


If Quaterra defaults in the performance of its obligations hereunder, Permittees
or Snowdon may give Quaterra written notice specifying the default.  If the
default is not cured within thirty (30) days after Quaterra has received such
notice, or if Quaterra has not within that time begun action to cure the default
and does not thereafter diligently prosecute such action to completion,
Permittees or Snowdon may, as their sole and exclusive remedy for such breach,
terminate this Agreement by delivering to Quaterra written notice of such
termination, subject to Quaterra’s right to remove its property and equipment
from the Permitted Property, as hereinafter provided.   Permittees’ and
Snowdon’s right to terminate this Agreement shall be their sole remedy for any
defaults under this Agreement.  Notwithstanding the termination of the Agreement
due to Quaterra’s default under this Agreement, Quaterra shall remain liable and
Permittees and Snowdon shall remain entitled to, any such due, owing, and unpaid
royalties hereunder.   If Quaterra in good faith disputes the existence of a
default, Quaterra shall initiate appropriate action in a court of competent
jurisdiction within the 30-day period, and the time to cure shall run from the
date of a final determination that a default exists.  In any such court action,
the prevailing party shall be entitled to recover its costs and attorney
fees.  Permittees and Snowdon shall have no right to terminate this Agreement
except as set forth in this Section 8.a.


b.           Termination by Quaterra.


Quaterra shall have the right to terminate this Agreement as to any or all of
the Exploration Permits upon written notice from Quaterra to Permittees and
Snowdon.


c.           Effect of Termination.


From and after the Termination Date except by exercise of the option pursuant to
Section 7 hereof, all right, title and interest of Quaterra under this Agreement
shall terminate, and Quaterra shall not be required to perform any further
obligations hereunder concerning the Exploration Permits, except payments and
obligations provided for in Section 3.b. hereof and the obligations related to
reclamation of surface disturbance and improvements thereon caused or created by
Quaterra.


d.           Removal of Property.


Upon any termination or expiration of this Agreement, Quaterra may remove, or if
requested by Permittees, shall remove, from the Permitted Property, within sixty
(60) days after the Termination Date, all of its machinery, buildings,
structures, facilities, equipment and other property of every nature and
description erected, placed or situated thereon, except supports placed in
shafts, drifts or openings in the lands subject to the Permits.  Failure of
Quaterra to so remove the same shall constitute abandonment by Quaterra to
Permittees of the same unless Permittees have required such removal.


e.           Relinquishment of Record.


If this Agreement is terminated or otherwise expires as to any of the
Exploration Permits, Quaterra shall provide Permittees and Snowdon with a
recordable document sufficient to provide notice that Quaterra no longer asserts
rights, to such Permits under this Agreement.




 
 
 
 




9.           Notices.


Any notice or communication required or permitted hereunder shall be effective
when personally delivered or deposited, postage prepaid, certified or
registered, ion the United States mail to, or by facsimile message with receipt
verified, to the addresses below:


To Quaterra:                                                                To
Snowdon:


Mr. Eugene D.
Spiering                                                                Mr.
Robert M. Baker
Quaterra Alaska,
Inc.                                                                Snowdon
Resources Corporation
1100-1199 West Hastings
Street                                                      789 West Pender
Street  Ste 1010
Vancouver,
BC                                                                Vancouver,
British Columbia
Canada V6E
3T5                                                                Canada V6C
1H2
Facsimile No.
604/688-4670                                                                Facsimile
No. 604/606-7980


To Limestone:                                                                To
Eagle Hill LLC:
 
 
Limestone Resources, L.L.C.               Eagle Hill Arizona Uranium, L.L.C.
9314 West Willowbrook
Drive                                                                3040 North
Campbell Ave., #110
Sun City,
AZ  85373                                                                Tucson,
AZ  85719
Facsimile No.
623/388-4122                                                                Facsimile
No. _______________


Any Party may, by notice to the other given as aforesaid, change its mailing
address for future notices.


10.           Binding Effect; Assignment.


The rights of any Party hereunder may be assigned in whole or in part and the
provisions hereof shall inure to the benefit of and be binding upon the heirs,
personal representatives, beneficiaries, successors and assigns, but no change
or division of ownership of the Exploration Permits or payments hereunder,
however accomplished, shall operate to enlarge the obligations or diminish the
rights of Quaterra, Permittees or Snowdon hereunder.  No such change or division
in the ownership of the Exploration Permits shall be binding for any purpose
until the first day of the month next succeeding the month in which such person
acquiring any interest of such shall furnish evidence to Quaterra, transfer or
division of ownership, including such person’s agreement in writing to be bound
by this Agreement.


11.           Force Majeure.


If Quaterra is delayed or interrupted in or prevented from exercising its rights
or performing its obligations, as herein provided, by reasons of “force
majeure,” then, and in all such cases, Quaterra shall be excused, without
liability, from performance of its obligations set forth in this Agreement
(except as to obligations to pay the royalty set forth in Subsections b and d of
Section 3, but the obligations shall again come into full force and effect upon
the termination of the period of delay, prevention, disability or
condition.   Quaterra shall notify Permittees and Snowdon of the beginning and
ending date of any period of force majeure, and the period of time required for
performance under this Agreement shall be extended for the period of the
disability.   “Force majeure” includes all disabilities arising from causes
beyond the reasonable control of Quaterra, including without limitation, acts of
God, accidents, fires, damages to facilities, labor troubles, unavailability of
fuels, supplies and equipment, orders or requirements of courts or government
agencies, civil disorder, terrorist attacks or the inability to obtain
environmental clearance or operating permits that may be required by
governmental authorities.


12.           Right of First Refusal.


If Permittees or Snowdon receives a bona fide offer to purchase all or any part
of their interest in this Agreement or their retained interest in the royalty,
and which the Permittees or Snowdon are willing to accept, Permittees or Snowdon
shall promptly notify Quaterra of the terms of and conditions of the
offer.  Quaterra shall have thirty (30) days to notify the Permittees or Snowdon
of its intention to exercise a right either to (1) submit an offer under the
same terms and conditions; or (2) waive a right.  A failure to respond shall be
deemed a waiver of the right. If Quaterra elects to exercise its right, the
transfer shall be consummated under the same terms and conditions of the
original offer, with the exception, that the dates shall be extended to permit
Quaterra the same length of time for closing, inspection, resolution of
contingencies, or other time frames that would have been permitted under the
original offer.  If Quaterra waives its right, the Permittees or Snowdon shall
have the period of time fixed within the original offer (plus any extensions
thereof not to exceed 90 days) within which to consummate the transfer.


 
 
 
 
13.           Memorandum.


The Parties to this Agreement agree to execute and record a Memorandum or Short
Form of this Agreement in a form sufficient to constitute record notice to third
parties of the rights granted hereunder, which may be recorded in the official
records of Mohave County, Arizona, and filed, if deemed appropriate by Quaterra,
in the State of Arizona State Land Department.


14.           Construction.


a.           Governing Law.


This Agreement shall be construed by the internal laws but not the laws of
conflict of the State of Arizona.


b.           Headings.


The headings used in this Agreement are for convenience only and shall not be
deemed to be a part of this Agreement for purposes of construction.


c.           No Implied Covenants.


It is expressly agreed that no implied covenant or conditions whatsoever shall
be read into this Agreement relating to any time frame as the measure of
diligence for prospecting, mining, resumption of mining if mining operations
once commenced are suspended, or any other operations of Quaterra hereunder.


d.           Integration.


The entire agreements and understandings of the parties with reference to the
Exploration Permits are contained in this Agreement, and this Agreement
supersedes all prior agreements and understandings regarding the Permits.


e.           Time is of the Essence.


Time is of the essence in this Agreement.


f.           Recitals.


The Parties agree that the Recitals in this Agreement accurately state the
information stated in the Recitals.


g.           Effective Date.


The “Effective Date” of this Agreement is the last date on which the signatories
below execute this Agreement.


SIGNED, effective as of the Effective Date recited above.




EAGLE HILL ARIZONA                                                   QUATERRA
ALASKA, INC.
URANIUM, LLC




By:   s//s P. Bradley
Kitchen                                              By:  s//s Eugene D.
Spiering


Print Name: P. Bradley Kitchen                                          Print
Name:    Eugene D. Spiering
Title:    President                                                                Title:   V.P.
Exploration
Date:    Feb.
11/10                                                             Date:      29
January 10


LIMESTONE RESOURCES,                              SNOWDON RESURCES
L.L.C.                                                                              
CORPORATION


By:    s//s Fred B
Brost                                                      By:     s//s R.M.
Baker


Print Name:   Fred B. Brost                                               Print
Name:    Robert M. Baker
Title:   Partner                                                                   
Title:   President
Date:     2/6/2010                                                             
Date:   1/29/2010
 